Citation Nr: 1222533	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-50 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a head injury, claimed as headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969, to include a tour of duty in the Republic of Vietnam.  The Veteran also had additional service in the Army Reserves.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, that, in pertinent part, denied the Veteran's claim of service connection for headaches.

In March 2010, the Veteran testified at a personal hearing over which a hearing officer of the RO presided.  Thereafter, In February 2012, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of each hearing has been associated with his claims file.

In correspondence dated in November 2011, the Veteran raised the issues of entitlement to service connection for a right vestibular dysfunction, secondary to acoustic trauma, and an increased disability rating for his service-connected bilateral hearing loss.  He also claimed service connection for a back disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran asserts that he has chronic headaches as a residual of a head injury sustained during his period of active service.  Specifically, at his March 2010 and February 2012 hearings, he explained that while in combat service in Vietnam, he sustained a shrapnel wound to the head resulting in a severe laceration and his being unconscious.  He indicated that he was hospitalized for almost a month before returning stateside.  He also asserted that being exposed to acoustic trauma in Vietnam may have also contributed to his headaches.   He added that he has been having chronic headaches ever since service.

The RO has been unable to obtain the Veteran's service treatment records for his period of active duty service.  VA has a heightened duty to assist a claimant in developing a claim when the Veteran's service treatment records are not available for any reason.  This duty includes a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In medical treatment records from the Army Reserves dated in July 1979, the Veteran reported a one-month history of headaches.  The assessment was headaches.  In August 1981, he was also shown to have reported headaches accompanied by dizziness and ringing in the ears.

Private medical records from N. V. C., M.D., dated in June 2005, show that the Veteran was treated for a reported one to two week history of headaches.

In February 2007, the Veteran submitted a lay statement from his spouse who indicated that he had been suffering from severe headaches since returning home from Vietnam in 1969.

A lay statement from a fellow service-member dated in February 2007 shows that the Veteran was said to have constantly complained of severe headaches during their time together in service.

A lay statement from a fellow service-member dated in January 2010 corroborates the Veteran's assertions as to a shrapnel injury to the head.  The Veteran was said to have sustained a head wound which resulted in his falling unconscious and bleeding heavily from a severe laceration.  The fellow service-member noted placing the Veteran on the medevac, and being unaware that the Veteran had not perished from his injuries until a recent reunion.

In a VA examination report dated in September 2009, a physician's assistant referenced the unavailability of the Veteran's service treatment records and noted that the only source of knowing whether or not the Veteran had daily headaches was his own subjective complaints.  It was indicated that neurological findings were normal, and that it could not be confirmed or excluded that the Veteran experienced a chronic daily headache.  In an addendum to the above opinion, the physician's assistant added that since the Veteran indicated in 1983 Army Reserve treatment records that he did not have severe or frequent headaches, and added that he was in good health during that examination, the previous dictation remained unchanged.

In a VA examination report dated in March 2010, a VA neurologist referenced a history as set forth above.  Neurological examination was said to be essentially benign.  The examiner indicated that most medical records between 1975 and 1993 made no mention of headaches, and the few that did, made no mention that the headaches were continuous and severe.  The examiner concluded that it was, therefore, less likely as not that the current headaches were caused by either the head laceration in Vietnam or by acoustic trauma in Vietnam.

In a private medical record dated in February 2011, Dr. C. indicated that he had not previously known of the Veteran's combat history, as he did not like to talk about his Vietnam experience.  Dr. C. indicated that following a review of the Veteran's history, along with his documentation, it was very possible that he had in the past, and continued to experience chronic headaches.

In light of the foregoing, the Board finds that additional development is required prior to adjudication of this matter.  Specifically, the September 2009 VA examination report and the February 2011 letter from Dr. C. did not provide a definitive opinion regarding the etiology of the Veteran's headaches, and instead are couched in speculative terms.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. app. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

The March 2010 VA examination report is also inadequate in that the examiner concluded that because there were no records of continuous and severe headaches from 1975 to 1993, it was less likely than not that the current headaches were caused by either the head laceration in Vietnam or by acoustic trauma in Vietnam.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  

Moreover, in cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, as is the case here, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation eases the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton, 21 Vet. App. at 36-37; Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v. Shinseki, No. 2011-7085 (Fed. Cir. Jun. 14, 2012).  In considering the foregoing, it is again noted that the receipt of the Combat Infantry Badge establishes that the Veteran here engaged in combat.

As such, the foregoing medical opinion is deemed inadequate, and a remand for an additional VA examination by an examiner that has not previously examined the Veteran is necessary prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Finally, as this matter is being remanded for the reasons set forth above, the claims file should be updated to include VA treatment records compiled since March 2010.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain VA medical treatment records pertaining to the Veteran that are dated after March 2010.  Any additional pertinent records identified by the Veteran during the course of this remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  The RO/AMC shall afford the Veteran a new VA examination to ascertain whether any current residuals of a head injury, manifested by headaches, are related to a disease or injury in active service, to specifically include acoustic trauma and a 1969 shrapnel wound to the head.  The entire claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner shall be performed and all findings reported. 

For any residuals of the head injury, to include headaches, the examiner shall opine as to whether it is at least as likely as not that such began in active service or is the result of a disease or injury in active service (to include acoustic trauma and a 1969 shrapnel wound to the head).

The examiner is instructed to conceded that the Veteran sustained an injury to his head as a result of in-service combat, and must consider the competent lay statements of the Veteran, his spouse, and fellow service-members as to the onset and continuity of his symptomatology.

The examiner must provide a rationale for the opinion, whether favorable or unfavorable, citing to specific evidence in the record.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

If the examiner rejects the Veteran's or other lay statements, the examiner must provide reasons for doing so.  The absence of supporting evidence in the service or post-service treatment records is not a sufficient reason for rejecting the Veteran's reports. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



